 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 747 
In the House of Representatives, U. S., 
 
August 1, 2012 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 6169) to provide for expedited consideration of a bill providing for comprehensive tax reform; providing for consideration of the bill (H.R. 8) to extend certain tax relief provisions enacted in 2001 and 2003, and for other purposes; providing for proceedings during the period from August 3, 2012, through September 7, 2012; providing for consideration of motions to suspend the rules; and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6169) to provide for expedited consideration of a bill providing for comprehensive tax reform. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate on the bill equally divided and controlled by the chair and ranking minority member of the Committee on Rules; (2) two hours of debate on the subject of reforming the Internal Revenue Code of 1986 equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; (3) the amendment in the nature of a substitute printed in part A of the report of the Committee on Rules accompanying this resolution, if offered by Representative Slaughter of New York or her designee, which shall be in order without intervention of any point of order, shall be considered as read, and shall be separately debatable for 20 minutes equally divided and controlled by the proponent and an opponent; and (4) one motion to recommit with or without instructions.  
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 8) to extend certain tax relief provisions enacted in 2001 and 2003, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; (2) the amendment in the nature of a substitute printed in part B of the report of the Committee on Rules accompanying this resolution, if offered by Representative Levin of Michigan or his designee, which shall be in order without intervention of any point of order, shall be considered as read, and shall be separately debatable for 20 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions.  
3.On any legislative day during the period from August 3, 2012, through September 7, 2012— 
(a)the Journal of the proceedings of the previous day shall be considered as approved;  
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment; and  
(c)bills and resolutions introduced during the period addressed by this section shall be numbered, listed in the Congressional Record, and when printed shall bear the date of introduction, but may be referred by the Speaker at a later time.  
4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I.  
5.Each day during the period addressed by section 3 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546).  
6.Each day during the period addressed by section 3 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII.  
7.Each day during the period addressed by section 3 of this resolution shall not constitute a calendar or legislative day for purposes of clause 7(c)(1) of rule XXII.  
8.It shall be in order at any time on the legislative day of August 2, 2012, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV.  
9.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of August 2, 2012.  
10. 
(a)In the engrossment of H.R. 8 the Clerk shall— 
(1)add the text of H.R. 6169, as passed by the House, as new matter at the end of H.R. 8; 
(2)conform the title of H.R. 8 to reflect the addition of H.R. 6169, as passed by the House, to the engrossment; 
(3)assign appropriate designations to provisions within the engrossment; and 
(4)conform provisions for short titles within the engrossment. 
(b)Upon the addition of the text of H.R. 6169, as passed by the House, to the engrossment of H.R. 8, H.R. 6169 shall be laid on the table.  
 
Karen L. Haas,Clerk. 
